DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed February 25, 2021.
In view of the Amendments to the Claims filed February 25, 2021, the rejection of claim 11 under 35 U.S.C. 112(b) previously presented in the Office Action sent November 25, 2020 has been withdrawn.
In view of the Amendments to the Claims filed February 25, 2021, the rejections of claims 1 and 3-19 under 35 U.S.C. 102(a)(1) previously presented in the Office Action sent November 25, 2020 has been modified only in response to the Amendments to the Claims.
Claims 1, 3, 4, and 6-19 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoeger et al. (WO 2012/145774 A2 as a reference under 35 U.S.C. 102(a)(1) with citation to equivalent U.S. Pub. No. 2014/0071551 A1) in view of Prueitt (U.S. Pub. No. 2007/0240704 A1).
With regard to claim 1, Stoeger et al. discloses a device for concentration of solar radiation in an absorber, comprising 
an inflatable concentrator cushion (3, Fig. 2 and see Abstract teaching “inflatable concentrator pad(3)”), which comprises 
a cover film element comprising a light-permeable entry window for coupling in solar radiation (such as 4, Fig. 2 and see Abstract teaching “a light-transmissive entry window (4) for coupling in the solar radiation”) and 
a reflector film, which sub-divides the concentrator cushion into at least two hollow spaces, for the concentration of solar radiation in the absorber (reflector film 5 depicted in Fig. 2 as sub-dividing the cited concentrator cushion 3 into an upper hollow space and a lower hollow space; see Abstract teaching “the reflector film (5) is designed to concentrate the solar radiation in the absorber”), comprising 
a pivoting apparatus, by which the concentrator cushion can be pivoted (10, Fig. 1 and see [0041]), and comprising 
a retaining apparatus mounted to the pivoting apparatus, for retaining the concentrator cushion (such as 15, Fig. 1 and Fig. 3 cited to read on the claimed “retaining apparatus” as it function to retain the cited concentrator cushion 3 mounted to the cited pivoting apparatus 10), wherein the retaining apparatus comprises 
an upper longitudinal member, which extends in a longitudinal direction of the concentrator cushion (such as 15 exemplified in Fig. 3 cited to read on the claimed “upper longitudinal member” because it is a member located towards the upper portion of the device and extends in a longitudinal direction of the cited concentrator cushion 3; also see Fig. 1) and 
which is arranged on an air-tight closed upper passage opening of the concentrator cushion (see for example Fig. 7 detailing the cited upper longitudinal member arranged on, or in close proximity to, an air-tight closed upper passage opening of the concentrator cushion 26; see [0051] teaching “In order to prevent air from escaping from the cavity 6 of the concentrator pad 3, the attachment opening 26 is sealed on all sides.”), 
an air-tight closed lower passage opening of the concentrator cushion (such as depicted in Fig. 1-2, an air-tight closed lower passage opening of the cited concentrator cushion 3, such as the air-tight closed cavity 7 cited to read on 
the upper longitudinal member is connected to longitudinal edges of the cover film element, which longitudinal edges delimit the upper passage opening (such as exemplified in Fig. 7, the cited upper longitudinal member 15 is connected to longitudinal edges of the cited cover film element 4, which longitudinal edges delimit the left and right sides of the cited upper passage opening 26), and 
longitudinal edges of a bottom film element of the concentrator cushion, which longitudinal edges delimit the lower passage opening (as depicted in Fig. 1-2 and annotated Fig. 2 below, longitudinal edges of a bottom film element of the concentrator cushion, which longitudinal edges delimit the cited lower passage opening 7), and wherein 

    PNG
    media_image1.png
    736
    526
    media_image1.png
    Greyscale

Annotated Fig. 2
the absorber is suspended on the upper longitudinal member of the retaining apparatus in an upper hollow space of the at least two hollow spaces of the concentrator cushion, the absorber suspended directly below the upper longitudinal member (as exemplified in Fig. 1 and Fig. 3, the absorber 2 is suspended on the cited upper longitudinal member 15 of the cited retaining apparatus in an upper hollow space 6 of the at least two hollow spaces of the cited concentrator cushion 3, the absorber 2 suspended directly below the cited upper 
the upper longitudinal member extends at least across more than half of a length of the concentrator cushion (see Fig. 1 and Fig. 3 depicting the cited upper longitudinal member 15, particularly at component 21 and 18, extending at least across more than half of a length of the cited concentrator cushion 3).

Stoeger et al. does not disclose wherein the retaining apparatus comprises a lower longitudinal member, which extends in the longitudinal direction of the concentrator cushion and which is arranged on the air-tight closed lower passage opening of the concentrator cushion. 
However, Prueitt discloses a device for concentration of solar radiation in an absorber (see Fig. 1). 
Prueitt teaches a concentrator (30, Fig. 1), also having a cover film element comprising a light-permeable entry window for coupling in solar radiation (16, Fig. 1 and see [0026]). 
Prueitt teaches a pivoting apparatus by which the concentrator can be pivoted (see Fig. 3 and [0030]) and a retaining apparatus mounted to the pivoting apparatus for retaining the concentrator (such as connection assembly 40 and support post 10 depicted in Fig. 4 as arranged on a passage opening of the cited concentrator and described in [0034]).
[0025] and [0034]). Prueitt teaches support post 10 uses bearings 43 to allow the connection assembly 40 to rotate the cited concentrator (see [0034]). 
The support posts 10, collectively, of the cited retaining apparatus are cited to read on the claimed “longitudinal member” as they extend in the longitudinal direction and are depicted in Fig. 2 as extending across the entire length of the concentrator.
Prueitt teaches support post 10 of the cited retaining apparatus passes through the passage opening of the concentrator 30 from the outside to the inside at the lowest portion of the passage opening of the concentrator (see Fig. 1/4 and [0035]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the retaining apparatus of Stoeger et al. to include the retaining apparatus components of Prueitt, the cited longitudinal member and connection assembly at the lowest part of the concentrator, because the combination of elements known in the prior art, in the instant case the upper longitudinal member of Stoeger et al. with the lower longitudinal member and connection assembly of Prueitt, supports a prima facie obviousness determination (see MPEP 2143 A) and because it would have provided for mechanically supporting and holding up the concentrator cushion while still allow rotation of the concentrator cushion. 
Stoeger et al., as modified by Prueitt above to include the cited lower longitudinal member and connection assembly, teaches wherein the lower longitudinal member passes through the lower passage opening of the concentrator cushion from the outside to the inside (as the combination of cited lower longitudinal member of Prueitt on the lowest part of the concentrator cushion of Stoeger et al. would be on the cited lower passage 
Stoeger et al., as modified by Prueitt above to include the cited lower longitudinal member and connection assembly, teaches wherein the cited lower longitudinal member is connected to the cited longitudinal edges of a bottom film element of the cited concentrator cushion as it is mechanically coupled/joined/connected to the cited longitudinal edges.
With regard to claim 3, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the pivoting apparatus comprises at least one pivoting element, which surrounds the concentrator cushion in its circumferential direction, to an inner side of which pivoting element the upper longitudinal member and the lower longitudinal member of the retaining apparatus are secured (as depicted in Fig. 1, the cited pivoting apparatus comprises at least one pivoting element 10, which surrounds the cited concentrator cushion 3 in its circumferential direction, to an inner side of which pivoting element the cited upper longitudinal member 15 and the cited lower longitudinal member of the retaining apparatus are secured, or mechanically connected/joined to).
With regard to claim 4, dependent claim 3 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
provision is made for a plurality of pivoting elements, which are spaced apart in the longitudinal direction of the concentrator cushion and to the inner side of which the upper longitudinal member and the lower longitudinal member of the retaining apparatus are secured (as depicted in Fig. 1, a plurality of pivoting elements 10, which are spaced apart in the longitudinal direction of the cited concentrator cushion 3, and to an inner side of which the cited upper longitudinal member 15 and the cited lower longitudinal member of the retaining apparatus are secured, or mechanically connected/joined to).
With regard to claim 6, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the upper longitudinal member comprise longitudinal belts, which are connected to one another via filling bars (see Fig. 15 depicting a square shaped upper longitudinal member, as opposed to the circular shape exemplified in Fig. 3 and Fig. 7, see Fig. 15 depicting longitudinal belts 52, which are connected to one another via filling bars 53), wherein
provision is made between the longitudinal belts for a sealing film strip, which bridges the upper passage opening of the concentrator cushion (such as depicted in annotated Fig. 15 below, a sealing film strip, or a thin piece of material, which seals the cited upper passage opening 26 and is between the bottom two longitudinal belts 52 and bridges the lateral width of the cited upper passage opening 26 of the concentrator cushion). 

    PNG
    media_image2.png
    337
    473
    media_image2.png
    Greyscale

Annotated Fig. 15
With regard to claim 7, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
one profile element is in each case arranged on longitudinal belts of the upper longitudinal member (see Fig. 15 depicting a square shaped upper longitudinal member, as opposed to the circular shape exemplified in Fig. 3 and Fig. 7, see Fig. 15 depicting one profile element 28 is in each case arranged on, or in close proximity to, each of the bottom two longitudinal belts 52 of the cited upper longitudinal member),
which profile element, on one side, is connected to a connected element for an air-tight connection to a longitudinal edge of the cover film element (such as depicted in Fig. 15, each cited profile element 28 on one left/right side adjacent to a longitudinal edge of the cited cover film element is connected to a connected 
on another side, is connected to a further connecting element for an air-tight connection to a longitudinal edge of a sealing film strip (as depicted in annotated Fig. 15’ below, on the opposite right/left side each cited profile element 28 is connected to, or mechanically coupled/jointed to, a further connecting element for an air-tight connection to a longitudinal edge of a sealing film strip, or thin piece of material, which seals the cited upper passage opening 26).

    PNG
    media_image3.png
    435
    468
    media_image3.png
    Greyscale

Annotated Fig. 15’
With regard to claim 8, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the upper longitudinal member comprises at least two further longitudinal belts, which extend parallel to longitudinal belts that extend in the longitudinal direction of the concentrator cushion (see Fig. 3 depicting the cited upper longitudinal member 15 comprising at least two further longitudinal belts 23’ and 24’ as they are thin strips of material which extending in the longitudinal direction, which extend parallel to longitudinal belts 23 and 24, as they are thin strips of material which extending in the longitudinal direction, that extend in the longitudinal direction of the concentrator cushion 3).
With regard to claim 9, dependent claim 8 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the upper longitudinal member includes the at least two further longitudinal belts, the at least two further longitudinal belts of the upper longitudinal member arranged inside the upper hollow space (see Fig. 3 depicting the cited at least two further longitudinal belts 23’ and 24’ of the upper longitudinal member 15 arranged inside the cited upper hollow space 6).
With regard to claim 10, dependent claim 9 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein 
provision is made between the upper longitudinal member of the retaining apparatus and the pivoting apparatus for an adjusting device, by which a distance between the upper longitudinal member and the pivoting apparatus can be adjusted (such as exemplified in Fig. 3, an adjusting device 33 which is cited to read on the claimed “provision is made between the upper longitudinal member of the retaining apparatus and the pivoting apparatus for an adjusting device, by [0052] as providing a clamping force to secure the cited upper longitudinal member which would adjust the distance between the cited upper longitudinal member and the cited pivoting apparatus 10).
With regard to claim 11, dependent claim 10 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
provision is made for an anchoring apparatus for anchoring of the pivoting apparatus to a bottom structure (see Fig. 1 and see [0041] teaching “Anchoring to the base is effected by various anchoring elements 13” which is cited to read on the claimed anchoring apparatus and the described base as the claimed bottom structure).  
With regard to claim 12, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
provision is made between a suspension apparatus and the pivoting apparatus for a pivot bearing apparatus (such a depicted in Fig. 3, between a suspension apparatus 17 for suspending the cited absorber and the cited pivoting apparatus 10 is a pivot bearing apparatus 16; see [0044] “bearing unit 16…connected with…tracking ring 10”).
With regard to claim 13, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
wherein the upper longitudinal member and the lower longitudinal member extends between a front end piece and a rear end piece on front sides of the concentrator cushion (as depicted in Fig. 1, the cited upper longitudinal member extends between a front end piece, at the left of the cited concentrator cushion, and a rear end piece, at the right of the cited concentrator cushion, on front sides of the cited concentrator cushion 3).
With regard to claim 14, dependent claim 11 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the bottom structure comprises a suspension apparatus for suspending the pivoting apparatus (such as depicted in Fig. 1, the holes and connectors in the cited bottom structure at each connection with anchoring elements 13 cited to read on the claimed suspension apparatus because they function to suspend, or hold in place, the cited pivoting apparatus 10 via anchoring elements 13).
With regard to claim 15, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the concentrator cushion can be pivoted about a longitudinal axis of the concentrator cushion (see Fig. 1 and see [0011]).
With regard to claim 16, dependent claim 3 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the at least one pivoting element is a pivoting ring (see Fig. 1 depicting cited at least one pivoting element as a pivoting ring 10).
With regard to claim 17, dependent claim 4 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the plurality of pivoting elements is a pivoting rings (see Fig. 1 depicting cited plurality of pivoting elements as a pivoting rings 10).
With regard to claim 18, dependent claim 12 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the pivot bearing apparatus is a roller bearing (see [0014] teaching cited pivot bearing apparatus can be a roller bearing).
With regard to claim 19, independent claim 1 is obvious over Stoeger et al. in view of Prueitt under 35 U.S.C. 103 as discussed above. Stoeger et al. discloses wherein
the upper longitudinal member, the lower longitudinal member, and the absorber are arranged in a same plane along a vertical axis (as depicted in Fig. 1 and Fig. 3, the cited upper longitudinal member, the cited lower longitudinal member modified at the lowest part of the cited lower passage opening, and the cited absorber are arranged in a same plane along a central vertical axis).

Response to Arguments
Applicant's arguments filed February 25, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art reference. However, this argument is addressed in the rejections of the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        May 19, 2021